Title: To Thomas Jefferson from Henry Dearborn, 12 July 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            Newyork 12th. July 1807
                        
                        On my arrival at this place yesterday, I was honored with the rect. of your letter of the 7th. inst.
                            enclosing copies of two letters from Capt. Decatur. I also received a letter from Genl. Mathews enclosing a copy of a
                            letter from Capt. Douglass to the Mayor of Norfolk & the Mayors answer.—This morning I have been honored with your
                            letter of the 9th. I have had a conference with the V. President on the subject of fortifications for the defense of this
                            City and although there are many extravegent opinnians intertained
                            here relative to the defense of this place, I am induced to believe
                            that the V. President, the Govr. and others influencial charactors will be not only satisfied with reasonable measures on
                            that subject, but will oppose any wild or extravagent projects.—I
                            hope that in the course of the present week we shall decide on what relates to Temporery or permenent works, and on the
                            best means of carrying into effect with promptitude, whatever shall be considered essential for present defense.—as soon
                            as the measures are decided on in relation to this place, I shall return to Washington, unless my return shall become
                            unnecessary by the course of proceedings adopted by the British Squadron.—Mrs. Dearborn will continue with me until it
                            shall be known whether I must return or not.—
                  with sentiments of respectfull esteem I am Sir Your Obedt. Sevt
                        
                            H Dearborn
                     
                        
                    